       Case 1:18-cv-00566-TJM-CFH Document 95 Filed 04/03/19 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


NATIONAL RIFLE ASSOCIATION OF AMERICA,

                                                    Plaintiff,        NOTICE OF MOTION

                          -against-                                       1:18-CV-0566
                                                                            TJM/CFH
ANDREW CUOMO, both individually and in his official
capacity; MARIA T. VULLO, both individually and in her
official capacity; and THE NEW YORK STATE
DEPARTMENT OF FINANCIAL SERVICES,

                                                 Defendants.



       PLEASE TAKE NOTICE that upon the annexed affirmation of William A. Scott; the

accompanying memorandum of law; and upon all prior proceedings, Defendants, on May 16,

2019 at 9:30 a.m., or as soon thereafter as counsel can be heard, will make a motion before the

Honorable Christian F. Hummel, at the United States District Court, Northern District of New

York, Albany, New York, pursuant to Rule 60(b), of the Federal Rules of Civil Procedure, for

reconsideration of the Court’s prior Order at Docket Number 89, granting the Plaintiff’s Motion

for Expedited Discovery, to the extent that said motion sought the deposition of Defendant Maria

T. Vullo together with such other or further relief as may be just.
      Case 1:18-cv-00566-TJM-CFH Document 95 Filed 04/03/19 Page 2 of 2



Dated: Albany, New York
       April 3, 2019
                                        LETITIA JAMES
                                        Attorney General of the State of New York
                                        Attorney for Defendants
                                        The Capitol
                                        Albany, New York 12224-0341
                                        By: s/ William A. Scott
                                        William A. Scott
                                        Assistant Attorney General, of Counsel
                                        Bar Roll No. 512434
                                        Telephone: (518) 776-2255
                                        Email: William.Scott@ag.ny.gov


TO:   Sarah Rogers, Esq.
      Stephanie L. Gase, Esq.
      William A. Brewer, Esq.
      Brewer Attorneys & Counselors
      750 Lexington Avenue, 14th Flr.
      New York, NY 10022

      Charles J. Cooper, Esq.
      J. Joel Alicea, Esq.
      Michael W. Kirk, Esq.
      Cooper & Kirk, PLLC
      1523 New Hampshire Ave., NW
      Washington, DC 20036
